Exhibit 10.1
SECOND AMENDMENT
TO
FIRST AMENDED AND RESTATED CREDIT AGREEMENT
     This Second Amendment to the First Amended and Restated Credit Agreement
(“Amendment”) is made as of the 30th day of June, 2011 by and between Tufco,
L.P. (“Borrower”), Tufco Technologies, Inc. (“Parent”) and JPMorgan Chase Bank,
N.A. (“Bank”).
RECITALS
     The parties entered into a First Amended and Restated Credit Agreement
dated as of March 15, 2010, as amended (“Credit Agreement”).
     The parties desire to amend the Credit Agreement as set forth herein.
     NOW, THEREFORE, the parties hereto agree as follows:

1.   Capitalized terms not defined herein shall have the meaning ascribed in the
Credit Agreement.   2.   In Article 12, Section 12.2 of the Credit Agreement,
the first paragraph is deleted and the following is inserted in its place:

     “The Parent shall maintain a Consolidated After Tax Net Income on a
cumulative basis in fiscal year 2011 of not less than a negative $350,000 as of
June 30, 2011, not less than a negative $100,000 as of September 30, 2011 and
not less than $0 as of December 31, 2011.”

3.   This Amendment is a modification only and not a novation.   4.   Except for
the above stated amendments, the Credit Agreement shall be and remain in full
force and effect with the changes herein deemed to be incorporated therein. This
Amendment is to be considered attached to the Credit Agreement and made a part
thereof.   5.   The parties acknowledge and agree that this Amendment is limited
to the terms above stated and shall not be construed as an amendment of any
other terms or provisions of the Credit Agreement. The parties hereby
specifically ratify and affirm the terms and provisions of the Credit Agreement
except as herein changed. This Amendment shall not establish a course of dealing
or be construed as evidence of any willingness on the Bank’s part to grant other
or future amendments, should any be requested.

 



--------------------------------------------------------------------------------



 



6.   The Borrower agrees to pay all fees and out of pocket disbursements
incurred by the Bank in connection with this Amendment.

     IN WITNESS WHEREOF, the parties have entered into this Amendment as of the
day and year first above written.

                  BORROWER AND PARENT:
 
                TUFCO, L.P.
 
                By: Tufco LLC, its     Managing General Partner
 
                    By: Tufco Technologies, Inc.         Its Sole Managing
Member
 
           
 
      By:   /s/ Michael B. Wheeler
 
           
 
          Michael B. Wheeler
 
          Authorized Officer for the Managing Member

            TUFCO TECHNOLOGIES, INC.
      By:   /s/ Michael B. Wheeler         Michael B. Wheeler        Chief
Financial Officer, Vice President and Secretary     

            BANK:

JPMORGAN CHASE BANK, N.A.,
      By:   /s/ Bruce E. Zak         Bruce E. Zak        Regional President   

2



--------------------------------------------------------------------------------



 



         

     The undersigned Guarantors consent to the foregoing Amendment and
acknowledge the continuing validity and enforceability of the Guaranties.

            GUARANTORS:

TUFCO TECHNOLOGIES, INC.
      By:   /s/ Michael B. Wheeler         Michael B. Wheeler        Chief
Financial Officer, Vice President and Secretary     

            TUFCO LLC

By: Tufco Technologies, Inc.,
Its Sole Managing Member
      By:   /s/ Michael B. Wheeler         Michael B. Wheeler        Authorized
Officer of the Managing Member     

                      HAMCO MANUFACTURING AND DISTRIBUTING LLC
 
                    By:   TUFCO, LP         its Sole Managing Member
 
                        By:   TUFCO LLC,             its Managing General
Partner
 
               
 
          By:   TUFCO TECHNOLOGIES, INC.,
 
              its Sole Managing Member

                  By:   /s/ Michael B. Wheeler         Michael B. Wheeler       
Chief Financial Officer, Vice President and Secretary     

3